Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 1 of 28

SUPREME COURT OF TH SPATE OF NEW YORK

 

 

 
  
 
 

 

 

 

     
 

Dated: sone'23,2020 °

 

Simmons

Monroe: Courity:
_ ee Clerk's: Office:
Date Index No. Purchased:

 

  
  
  

 

 

JUN 28 2000

0
wc seyceny mo 2
EW YORK = TT
rps
! ot Cos foay FFT MO
BR c Cc Pa
— iF Bat
J SSculh
eae
Ts ow} ma wi
- rv
PP et 289
«f? ee
eRe
ra ~

 

 
Case 6:20-cv-06552-FPG-MWP_ Document 1-2 Filed 07/29/20 Page 2 of 28

4 ¥
teh

 
Case 6:20-cv-06552-FPG-MWP_ Document 1-2 Filed 07/29/20 Page 3 of 28

STATE OF NEW YORK SUPREME COURT
COUNTY OF MONROE

 

FREDERICK E. WALKER,

Plaintiffs, AMENDED
COMPLAINT

~against—

age z 3 ns .

. Fnby tlt, R020 ~ pi
SANDRA DOORLEY- DISTRICT ATTORNEY ey. “ .
OF MONROE COUNTY: THE CITY OF Dare LBL: bf a3]2070
ROCHESTER NEW YORK: COUNTY OF :

MONROE; ROCHESTER POLICE

DEPARTMENT; STATE OF NEW YORK; FILED
NEW YORK STATE DIVISION OF

PAROLE: INVESTIGATOR ERIN ROGERS;

LANCYSA HAMS: CRYSTAL WALLACE. JUL 13 2020
Monroe County
Clerk's Office
Defendants.

 

Plaintiff, as and for their Complaint against the Defendants herein, allege as follows:
NATURE OF THE ACTION

1. This Complaint alleges violations of 42 U.S.C, $1983: forthe deprivation of the
Plaintiff, FREDERICK. E. WALKER (“Plaintiff”) coiistitutional rights to be free from unlawful
search.and seizure from the police in the form of false arrest and malicious prosecution.

2. The claim is for false arrest, false imprisonment, malicious prosecution, abuse of
process, assault and battery, intentional infliction of emotional distress, unintentional infliction of
emotional distress, violation of civil rights pursuant to.42 USCA §1981, 1983 and 1985, gross
iiegligence, negligence, negligence in hiring and retaining incompetent and unfit police officers
and investigators, negligence in training and instruction of its policemen, and negligence in

performance of its police duties.

 
 

Case 6:20-cv-06552-FPG-MWP_ Document 1-2 Filed 07/29/20 Page 4 of 28

3. Plaintiffs also make claims against various individuals for providing false verbal and
written statements to authorities false arrest and malicious prosecution and other torts committed
against Plaintiffs.

JURISDICTION

4.. Plaintiff brings this action to recover damages for violation of his civil rights under
the Fourteenth Amendment to the United States Constitution, codified at 42 U.S.C. § 1983, and
the United States Constitution, Amendments Five and Fourteen.

5. Declaratory, injunctive and equitable relief is sought pursuant to 28 U.S.C §§ 2201
and 2202.

6. Compensatory and punitive damages are sought pursuant to 42 U.S,C § 1983.

7. Costs and attorney’s fees may be awarded pursuant to 42 U.S.C. §1988.

8. As mandated by the Supremacy Clause in relation to action s brought pursuant to 42
U.S.C. §1983, Plaintiff does not have to comply with Municipal Law Section 50-e with regard to
filing a Notice of Claim with regard to federal causes of action pursuant to § 1983.

9. Plaintiffs timely filed a Notice of Claim with regard to their Causes of Action. More
than thirty (30) days have passed since service of the Notice of Claim but no offer of settlement
was made by Defendants herein.

VENUE

10. This action properly lies in the Supreme Court of the State of New York held in and
for the County of Monroe because Plaintiff is a resident of this Judicial District residing in the City
of Rochester, State of New York and County of Monroe.

PARTIES
11. Atall times herein mentioned, Plaintiff is an individual of African American decent

and resident of the County of Monroe and State of New York.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 5 of 28

!

12. Defendant CITY OF ROCHESTER (“the City”) is a municipality that is a political
subdivision of the County of Monroe and State of New York and for all relevant times herein, was
the employer of defendant, Police INVESTIGATOR ERIN ROGERS and is and was at all times
relevant to this Complaint responsible for the policies, practices and customs of the ROCHESTER
CITY POLICE DEPARTMENT.

13. Defendant ROCHESTER CITY POLICE DEPARTMENT (“RPD”) is the
department of the City responsible for, among other things, arresting persons for offenses and
maintaining custody over such persons prior to their initial appearance in court. At all times
relevant hereto, the RPD, together with the City, was responsible for the policy, practice,
supervision, implementation, and conduct of all RPD matters and was responsible for the
appointment, training, supervision, and conduct of all RPD personnel. In addition, at all relevant
times, the RPD together with the City was responsible for enforcing the rules of the RPD, and for
ensuring that the RPD personnel obeyed the constitutions and laws of the United States and the
State of New York. |

14. In addition to the facts alleged in the following paragraphs, the aforementioned
defendants are all sued in their individual and official capacities and all acted within the scope of
their employment and under color of state law, to wit, under color of statutes, ordinances,
regulations, policies, customs and usages of the State of New York and/or City.

15. At all times relevant herein, defendants INVESTIGATOR ERIN ROGERS was a
police officer employed by the RPD and acting in the capacity of agents, servants, and employees

of the City.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 6 of 28

STATEMENT OF FACTS

16. On May 30, 2019 at approximately 6:30 am in the city of Rochester, New York,
the Plaintiff was home at 59 Hall Street, Rochester New York, when he heard a knock at his
front door. Plaintiff's wife told him to get the door that it was their daughter Shauntavia.

17. | When plaintiff looked down the stairs, he noticed two people at his door with
their badges exposed on their front chest area.

18. Thinking that they were his parole officers (the plaintiff is currently on life
parole).

19. Thinking that they were making a home visit, plaintiff opened the door and
noticed that there were about 20 or more United States Task Force officers with their badges
out surrounding his home, in his neighbors back yards and both of his street blocked off. -

20. The plaintiff was immediately grabbed by both wrists and asked if he had any
weapons on him that the plaintiff replied "No".

21. The plaintiff then asked the officers what was going on and why they were taking
him into custody and that he had did nothing wrong.

22. The plaintiff was told that everything would be told to him once he was in the patrol
car.

23. | Upon reaching the patrol car the plaintiff was told that Investigator Erin Rogers
wanted to speak to him and he was then transported to the Clinton Avenue precinct,

24. The Plaintiff was taken to the Clinton Avenue precinct and placed into a room,
handcuffed to a table for approximately 30 minutes prior to Investigator Erin Rogers arrival.

25. The investigator introduced himself as Erin Rogers from the Rochester City Police

department.

 
Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 7 of 28

26. The Plaintiff asked why he was taken into custody and he was asked if he knew an
Individual by the name of "Crystal Wallace."

27. +The plaintiff responded "Yes" and told the investigator that she is his niece.

28. The plaintiff was then told that he had been implicated in a robbery, burglary, and
assault of a person by the name of Lancysa Hams by Mr. hams and his niece Crystal Wallace.

29. =‘ The plaintiff explained to the investigator that he was not involved, nor did he have
any knowledge of this matter.

30. The plaintiff expressed that he was innocent of these charges.

31. The investigator asked the plaintiff if he had a phone and how long did he have the
phone and the plaintiff explained to the investigator that he did have a phone and that he had it for
approximately one year.

32. The investigator asked for permission to go inside the plaintiff phone because it
would show his whereabouts on that day and time and the plaintiff gave the investigator permission
to go inside his phone if it would help to prove his innocent of these allegations.

33. The investigator then left the room and approximately 30 minutes later two
Rochester police officers came inside the room and told the plaintiff that he was under arrest and

transported the plaintiff to Monroe County Jail.

34. On June 374 2019, the Plaintiff was arranged on the Charges of Robbery 1s],
Burglary First,

35. Assault First and Grand Larceny.

36. On June qth, 2019, attorney Paul Guerrier, 1 East Main Street, joth Floor,
Rochester, New York 14614 was appointed to represent the plaintiff in this matter.

37. The plaintiff informed his attorney Paul Guerrier that he was innocent of these

charges and that the earl morning that this crime was being committed on April 27, 2019, at

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 8 of 28

approximately at 4:30 am, he was at home sick with a stomach virus, sitting on the toilet with
diarrhea and throwing up in the bathtub at the same time.

38. The plaintiff has been able to provide the text messages from his wife when he was
at Rochester General Hospital while in the emergency Department, doctor's prescriptions, medical
records and pictures of the medicine prescribed.

39. The plaintiff has also been able to provide the GPS phone records given to the
Investigator Erin Rogers, letters from his two sons stating that he was home sick the morning of
the incident.

40. The plaintiff also has a letter from his wife mentioning his illness that morning and
that the plaintiff had been sick for a few days prior to this incident.

41. The plaintiff also has job records showing he was sent home due to being sick with
a stomach virus and had been unable to work for approximately aweek and a half prior to this"
incident.

42. The plaintiff's wife, Sharon Walker. was also able to locate a witness by the name
of Natashia L. Jamison who was there on the night of the incident and a witness to the fight between
Mr. Hams and Ms. Wallace and was able to provide a sworn statement and testimony that she
never met the plaintiff until he came to court in support of his niece Ms. Wallace approximately 2
weeks later.

43.. Ms. Jamison was also able to provide details about the incident and text messages
between the victim and Crystal Wallace and testimony when she spoke to the plaintiff's
investigator Rhinstin and his attorney Mr. Guerrieri, that Mr. Hams was lying about the entire
incident and what actually occurred that morning.

44. — Ms. Jamison was also able to provide a picture of the person who actually stabbed

Mr. Hams who goes by the street names of "Tru" Wallace (No relationship to Crystal Wallace)

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 9 of 28

and that the alleged victim Mr. Hams is legally blind due to being shot in his head prior to this
incident.

45. Ms. Jamison was also able to testify at the plaintiff's Grand Jury on July 16, 2019
to these facts

46. An Officer named Torres was located and also testified very favorably for the
plaintiff that he was not involved in this incident and that he was the officer who had been involved
in the investigation of this matter.

47, After all the evidence was presented and testimony heard at the Grand Jury, the
Grand Jury "No Billed" the case and dismissed the charges against the plaintiff.

48. New York State Division of Parole re-instated the plaintiff back to parole
supervision and he was released from custody (the plaintiff is serving a life sentence). .

49. Due to the actions "Directly" and "Indirectly" the plaintiff lost his job at Monroe
Muffler via career Start, was unable to attend his planned honeymoon with his wife and family
reunion which him and wife had planned for over a year (approximately 14 months) and paid
$1,962.37 for which included round trip airfare, a vacation home and car rental fees for 4 days.

50. =‘ The plaintiff also missed his daughter's graduation from high school which he had
planned for over a year, two of his grandsons middle school graduations, Great grandson's first
month on this earth celebration and party and his youngest grandson birthday party.

51. The plaintiff has experienced false arrest, malicious prosecution and infliction of
emotional distress to the degree that the plaintiff sought and had mental health treatment for
approximately 5 months and was diagnosed as now suffering from PTSD and he may still
need further treatment in the coming months or years.

52. The plaintiff suffered humiliation by being snatched out of his house by 20 or

more United Marshall Task Force agents. His house was surrounded and agents were in his

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 10 of 28

backyard and his neighbors back yard, and the streets was blocked off in both directions and
due to these actions the neighbors also came outside to see why so many agents were in their
yards and the streets blocked off in both direction.

53. The plaintiff was handcuffed and paraded out of his front door while his
neighbors watched.

54. The plaintiff was incarcerated for 77 days and suffered physical and mental
problems caused by his incarceration for example (Discomfort, fear, lack of privacy as well
as lost of freedom while imprisoned, separation from his wife, children, grandchildren, great
grandchildren, humiliation, interference with personal relationship his neighborhood.

55. It is the belief of Plaintiff that the ROCHESTER City Police Department did not
adequately train its employees and did not properly supervise to insure that the policing activities
of its agents, servants and employees did not contravene the Fourteenth, the Fourth, the Fifth, and
Eight Amendments of the United States Constitution and the laws protecting citizens of the State
of New York under the Constitution of the State of New York. In addition, both the City of
ROCHESTER, ROCHESTER City Police Department has shown a deliberate indifference to
Plaintiff's health, civil and constitutional rights granted by the United States Constitution and the
laws of the State of New York and its Constitution.

56. | Defendants Assaulted and/ or Battered Claimant, used Excessive Force, Overly
Tight Hand Cuffs, Defamation/Libel, Fraud and Misrepresentation, Illegal Search and Seizure,
False Imprisonment, Malicious Prosecution, Wrongful Detainment, Intentional Infliction of
Emotional Distress, Entry and Detainer, Retaliation, Abuse of Process, Conspiracy, Lost of
Consortium, Intentional Negligent and malfeasance, Supervisory Liability, Municipality Liability,

Equitable claims.

 
Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 11 of 28

57. Atall times the, ROCHESTER City Police Defendants were acting under Color of
Law when they violated Plaintiffs’ Constitutional and Civil Rights granted to them by the
provisions of the laws of the laws of New York, and the United States.

38. Plaintiff was required to retain the services of legal counsel to defend them in these
false criminal actions. |

59. Plaintiff's Claims in compensatory, punitive, and nominal damages exceed the
statutory limits of all lower Courts. Furthermore, medical treatment is incomplete.

a 60. Plaintiff has not engaged in any unlawful activity justifying the actions of the
defendant police officer, Investigator Erin Rogers.

61. | Upon information and belief, Defendant, Investigator Erin Rogers, was and is a
ROCHESTER City Police Officer, who was employed and acting in furtherance of his employment
with the City and RPD during the incident in question acting in furtherance of his duties as a City
Police Officer on behalf of the City of ROCHESTER.

62. Defendant Investigator Erin Rogers’s conduct was grossly negligent in that the
violently and without justification, in filing unfounded charges against Plaintiff, Frederick E. Walker,
with complete abandon of the norms and expectations of reasonableness under the circumstances.

63. That solely by reason of the negligence of the Defendants, as aforesaid, the Plaintiff
became sick, sore, lame and disabled and suffered and is still suffering great physical and mental pain
and discomfort. Plaintiff FREDERICK E. WALKER suffered emotional distress after being arrested
without probable case and prosecuted for over seventy-seven days. Plaintiff was compelled to and did
obtain medical aid, and was prevented from engaging in physical, social activities, and caused him
disability from attending to his normal and customary activities, and all of his injuries, upon
information and belief, are of a permanent nature, all to his damage in an amount that exceeds the

jurisdictional limits of all lower courts which would otherwise have jurisdiction in this matter.

 
Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 12 of 28

64. Thereafter Defendant Investigator Erin Rogers, did intentionally and/or negligently

misrepresent and falsify facts and evidence and withheld information of facts in the following manner:

a)
b)
c)

d)

e)
f)
8)

h)

i)

Failure to conduct proper investigation of this matter;
In failing properly to vet witnesses used in the prosecution of this matter;

Failing to allow Plaintiff opportunity to present exculpatory proof prior to her
arrest;

Continued prosecution when it became abundantly clear continuation of
prosecution continued without probable cause;

Continuation of prosecution despite exculpatory evidence; |
In actively pursuing proceeding after learning it lacks merit;

Proceeding in prosecution of matters after acquiring knowledge of intervening
facts exonerating claimant; Defendant, Investigator Erin Rogers, failed in
disclosing all matters within their knowledge that a person of ordinary intelligence
would believe material on the question of guilt or innocence in particular knowing
Plaintiff FREDERICK E. WALKER he was at home sick with a stomach virus;
refused to review text messages from Plaintiff's his wife when he was at
Rochester General Hospital while in the emergency Department, doctor's
prescriptions, medical records and pictures of the medicine prescribed; . refused
to consider GPS phone records given to the Investigator Erin Rogers; refused
to interview alibi witnesses from Plaintiff's two sons confirming he was home
sick the morning of the incident; refused to interview Plaintiff's wife who
witnessed Plaintiff's illness that morning and could confirm plaintiff had been
sick for a few days prior to this incident; refused to review Plaintiff’s job
records showing he was sent home due to being sick with a stomach virus and
had been unable to work for approximately a week and a half prior to this
incident; refused to interview and consider the disinterested eyewitness account
of Natashia L. Jamison who was there on the night of the incident and a witness
to the fight between Mr. Hams and Ms. Wallace and was able to provide a sworn
statement and testimony that plaintiff was not involved in the alleged incident;
.refused to consider a photograph provided by the witness, Ms. Jamison of the
“Tru” Wallace, the person who actually stabbed Mr. Hams; refused to consider
exonerating statements from Officer named Torres who confirmed Plaintiff was
not involved in this incident;

Plaintiffs believe these proceedings were commenced based upon a wrong or
improper motive other than a desire to see the ends of justice served;

Plaintiffs believe Defendant Investigator Erin Roger, presented false testimony
to the Grand Jury;

65. | Upon information and belief, Investigator Erin Rogers filed a false accusatory

instrument Information/complaint charging Plaintiff FREDERICK E. WALKER with Rochester City

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 13 of 28

Court and in doing so, Defendant Investigator Erin Rogers acted negligently and without reasonable
or probable cause therefor.

66. Upon information and belief, Defendant Investigator Erin Rogers attempted to shield
himself from liability, embarrassment and charges of misconduct by wrongfully and falsely
convincing the Monroe County District Attorney’s Office that there was reasonable cause to believe
Plaintiffs had committed an unlawful offense.

67. Thereupon because of said Criminal Information/Complaint, Plaintiffs were arrested
and deprived of their liberty and arraigned before the ROCHESTER City Court to answer said charges
and Plaintiffs were compelled to and did attend in person and in public before the ROCHESTER City
Court and pleaded not guilty to said charges contained in said Criminal Informations and were
compelled to and did hire a Defense Attorneys and were required to defend these charges.

68. Plaintiff suffered and continue suffering great mental and bodily distress because of
the said wrongful acts of Defendant Investigator Erin Rogers necessitating the employment of
physicians; and Plaintiffs had been compelled to employ counsel for their respective defenses, and
incurred great expense for their counsel and physicians and incurred and paid other expenses by
reason of said proceedings all to their damage for a monetary sum that exceeds the jurisdictional
limitations of all lower courts.

69. Because of the action of the City of ROCHESTER by and through its City Police
officers, agents, investigators and employees of these Defendants, Plaintiffs suffered shame,
humiliation, indignity, damage to reputation and credit, violation of their civil rights, mental anguish,
emotional distress and suffering and psychological and serious physical injuries, all of which, upon
information and belief, are permanent in nature. Plaintiffs expended large sums of money for counsel
fees and the cost of defense. Plaintiffs also suffered lost wages. Plaintiffs were detained, against their

will, and deprived of their liberty.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 14 of 28

70. The felony charges against Defendant Frederick E. Walker were dismissed on or about
July 30, 2019.

71. Plaintiff served Notice of Intention to File a Claim within the time constraints set
forth in §50-e of the General Municipal Code. A copy of the Notice of Intention to File Claim is
attached to this Complaint.

72. As aresult of the foregoing, Plaintiffs have been damaged for an amount which

exceeds the jurisdictional limits of all lower Courts.

CLAIMS FOR RELIEF

AS AND FOR A FIRST CAUSE OF ACTION
(42 U.S.C. § 1983 — Police Brutality)

73. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein.

74, The Defendants, City and the RPD, including but not limited to Defendant
Investigator Erin Rogers, under the color of law and within the scope of their authority,
assaulted and battered Plaintiffs in violation of the civil rights of Plaintiffs, more particularly, 42
U.S.C. § 1983 as well as other applicable federal and state laws including the Fourth and
Fourteenth Amendments to the United States Constitution.

75. The deprivation by the Defendants of Plaintiffs’ civil rights was a result of Defendant
Investigator Erin Rogers acting under color of law and within his authority as law a law
enforcement officers within the employ of the defendant City and the RPD.

76. Defendant Investigator Erin Rogers acted to cover up the wrongful nature of their
assault and battery upon Plaintiffs and fabricated a version of events leading up to and resulting
in the assault and battery of the Plaintiffs, thereby working to deprive Plaintiffs of their
constitutional rights, including the rights to be free from the intentional use of unreasonable

force, to be free from unreasonable search and seizure and unreasonable and excessive force.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 15 of 28

77. The Defendants, City and the RPD, including but not limited to Defendant
Investigator Erin Rogers, were not acting with immunity when they deprived the Plaintiffs of
their civil rights.

78. At no time during the events described above or as the events occurred did the
Defendant officers have probable cause to restrain and assault and batter the Plaintiff.

79. At no time, either at the time and place of the police assault or at any time later and
place did Plaintiff attempt to offer violence to any of the Defendants.

80. The aforementioned assault and battery of Plaintiffs was done knowingly,
intentionally and willfully. .

81. The aforementioned assault and battery was done negligently and recklessly.

82. The aforementioned assault and battery was done without reason or provocation.

83. By reason of said assault and battery, Plaintiffs were caused to suffer severe physical
injuries, including pain and suffering, emotional and psychological distress.

AS AND FOR A SECOND CAUSE OF ACTION
(42 U.S.C. §1983 — False Imprisonment)

84, Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein. |

85. There was no warrant for the arrest of Plaintiff on May 30, 2019. The arrest of
Plaintiff was without reasonable grounds for anyone to believe Plaintiff had committed an
offense and each of the Defendants who participated in the arrest and detention process knew
they were without probable cause to arrest Plaintiff.

86. Neither at the time of the arrest, nor at any other time was Plaintiff informed of the
grounds for said arrest. No complaint, information, or indictment was ever sworn against
Plaintiff alleging offenses occurring prior to the moment defendants announced to Plaintiff that

he was under arrest.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 16 of 28

87. At no time during the events described above or as the events occurred did the
Defendant officers have probable cause for the arrest of Plaintiff FREDERICK E. WALKER and
there was no legal cause or excuse for his seizure.

88. The Defendants intentionally and recklessly perpetuated falsehoods associated with
Plaintiff's arrest setting forth in reports and criminal information that he had committed an
unlawful offense.

89. Plaintiff was arrested and brought down to the ROCHESTER Police Station based
upon the fabrications of the Defendant RPD and Investigator Erin Rogers.

90. As a result of the concerted, unlawful and malicious arrest of Plaintiff, each of the
Defendants, acting under color of law and within the scope of their authority, deprived the
Plaintiff of his liberty without due process of law and deprived them of equal protection of the
laws in violation of the Fifth and Fourteenth Amendments of the Constitution of the United
States and 42 U.S.C. § 1983.

91. As a result of their concerted, unlawful and malicious detention and confinement of
Plaintiff, each of the Defendants intentionally, or with deliberate indifference and callous
disregard of Plaintiff's rights, deprived Plaintiff of his liberty without due process of law and
deprived him of equal protection of the laws, in violation of the Fifth and Fourteenth
Amendments of the Constitution of the United States and 42 U.S.C § 1983.

AS AND FOR A THIRD CAUSE OF ACTION
(42 U.S.C. §1983 — Monell Claim)

92. Plaintiffrepeats and realleges every allegation set forth in all preceding paragraphs with
the same force and effect as if more fully set forth at length herein.

93. All of the acts and omissions by the RPD and Defendant Investigator Erin Rogers
described above were carried out pursuant to overlapping police policies and practices of the City

which were in existence at the time of the conduct alleged herein and were engaged in with the

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 17 of 28

full knowledge, consent, and cooperation and under the supervisory authority of the Defendant,
City, and its agency the RPD.

94, Defendant CITY, and the RPD, and their other policy making agents, servants and
employees, authorized, sanctioned and/or ratified the individual police defendant’s wrongful acts;
and/or failed to prevent or stop those acts; and/or allowed or encouraged those acts to continue.

95. The acts complained of were carried out by the individual defendant, Investigator Erin
Rogers, in hia capacity as a police officers and as officials pursuant to customs, policies, usages,
practices, procedures, and rules of the CITY and the RPD, all under the supervision of ranking
officers of the RPD.

96. The aforementioned customs, practices, procedures and rules of the CITY and the RPD
include, but are not limited to, the following unconstitutional practices:

a. Fabricating evidence to justify (or attempt to justify) otherwise suspicionless
arrests;

b. Failing to supervise, train, instruct and discipline police officers and encouraging
their misconduct;

c. Failing to supervise, train and instruct officers on the continuum of force;

d. Failing to supervise, train and instruct officers on proper restraint procedures;

e. Failing to supervise, train and instruct officers on use of force and preventing
excessive force;

f. Failing to adequately train its police officers regarding the proper methods for
stopping citizens, the use of force, arrest procedures, and refraining from participating in

conspiracies to violate constitutional rights;

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 18 of 28

g. Promoting and tolerating a custom and police in which officers violate the
constitutional rights of citizens through excessive force, unlawful stops, searches and
seizures and by participating in conspiracies to violate constitutional rights;

h. Failing to suspend, terminate or take disciplinary action against officers who
violate rights of citizens by using excessive force, making unlawful stops, searche3s and
seizures and participating in conspiracies to violate constitutional rights; and

i. Failing to adequately supervise officers and retaining officers who are prone to
using excessive force, making unlawful stops, searches and seizures, and participating in
conspiracies to violate constitutional rights.

97. The existence of the aforesaid unconstitutional customs and policies may be inferred from
repeated occurrences of similar wrongful conduct as documented in the following civil
rights actions filed against the CITY.

98. The existence of the above-described unlawful de facto policies and/or well settled and
widespread customs and practices is known to, encouraged and/or condoned by supervisory and
policy-making officers and officials of the RPD and the CITY.

99. The aforementioned actions of Defendant Investigator Erin Rogers resulted from and
were taken pursuant to the above-mentioned de facto policies and/or well-settled widespread
customs and practices of the CITY, which are implemented by members of the RPD, of engaging
in systemic and ubiquitous perjury, both oral and written, to cover-up federal law violations
committed against citizens by either themselves or their fellow officers, supervisors, commanders
who all: (i) tacitly accept and encourage a code of silence wherein police officers refuse to report
other officers’ misconduct or tell false and/or incomplete stories, inter alia, in sworn testimony,
official reports, in statements to civilian review board, Internal Affairs Bureaus, and in public

statements designed to cover for and/or falsely exonerate accused police officers; and (ii)

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 19 of 28

encourage and, in the absence of video evidence, blatantly exposing officers’ perjury, fail to
discipline officers for “testifying” and/or fabricating false evidence to initiate and continue the
malicious prosecution of civilians in order to cover-up civil rights violations perpetrated by
themselves or fellow officers, supervisors and/or subordinates against those civilians.

100. All of the foregoing acts by Defendants deprived Plaintiffs of federally protected
rights, including but not limited to the right:

a.Freedom from unreasonable searches and seizures of his person;

b.Freedom from arrest without probable cause:

c.Freedom from false imprisonment, meaning wrongful detention without good faith,
reasonable suspicion or legal justification, and of which Plaintiff was aware and did
not consent;

d.Freedom from deprivation of liberty without due process of law; and

e. The enjoyment of equal protection, privileges and immunities under the laws.

101. Defendant CITY knew or should have known that the acts alleged herein would
deprive Plaintiff of her rights, in violation of the Fourth and Fourteenth Amendments to the United
States Constitution.

102. Defendant CITY is directly liable and responsible for the acts of the individual police
Defendant Investigator Erin Rogers because it repeatedly and knowingly failed to properly
supervise, train, instruct, and discipline them and because it repeatedly and knowingly failed to
enforce the rules and regulation of the CITY and the RPD, and to require compliance with the
Constitution and Laws of the United States.

103. Despite knowledge of such unlawful de facto policies, practices and/or customs, these
supervisory and policy-making officers and officials of the RPD and the CITY have not taken

steps to terminate these policies, practices and/or customs, do not discipline individuals who

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 20 of 28

engage in such policies, practices and/or customs, or otherwise properly train police officers with
regard to the constitutional and statutory limits on the exercise of their authority, and instead
sanction and ratify these policies, practices and/or customs through their active encouragement of,
deliberate indifference to and/or reckless disregard of the effect of said policies, practices and/or
customs upon the constitutional rights of persons in the City of Rochester.

104. Such failures cause individual police officers, such as Defendant Investigator Erin
Rogers, to feel empowered to exercise unreasonable and wholly unprovoked force against Plaintiff
herein, arrest Plaintiffs without probable cause and falsely arrest Plaintiff FREDERICK E.
WALKER.

105. Plaintiffs injuries were a direct and proximate result of the defendant CITY and
RPD’s wrongful de facto policies and/or well-settled and widespread customs and practices and
of knowing and repeated failure of the Defendant CITY and RPD to properly supervise, train and
discipline their officers.

106. The actions of the individual Police Defendant Investigator Erin Rogers, resulted
from and was taken pursuant to the foregoing de facto policies and/or well settled and widespread
customs and practices of the CITY, which implemented by agents or employees of the RPD.

107. Defendant, of employing wholly unprovoked and excessive force, while acting under
color of state law, acquiesced in a pattern of unconstitutional conduct by subordinate police
officers and were directly responsible for the violation of the Plaintiff's constitutional rights.

108. As a direct and proximate cause of the acts of all defendants as set forth above,
Plaintiff suffered physical injury, loss of income, medical expenses, and severe mental anguish in |
connection with the deprivation of the constitutional and statutory rights guaranteed by the fifth
and fourteenth amendments of the constitution of the United States and protected by 42 U.S.C

§1983.

 
Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 21 of 28

AS AND FOR A FOURTH CAUSE OF ACTION
(New York Constitution Art I, 11)

109. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein.

110. By the aforesaid acts, Defendants have violated Plaintiffs’ right to equal protection
laws under Article I, 11 of the New York State Constitution, thereby giving rise to a cause of action
pursuant to that article.

111. The conduct and actions of each of the defendants, acting under color of law, is
assaulting, battering, falsely arresting, imprisoning, and using excessive force against Plaintiff
FREDERICK E. WALKER were done intentionally, maliciously and/or with a reckless disregard
for the natural and probable consequences of their acts, without lawful justification, and were
designed to and did cause specific and serious bodily injury, mental and emotional harm, and pain
and suffering in violation of the Plaintiff's constitutional rights as guaranteed under the laws and
Constitution of the State of New York. As a result of said actions, Plaintiff was deprived of such
rights, including, but not limited to, rights under Article I, 8-9 of the New York State Constitution
guaranteeing freedom of expression and association, Article I, 12, guaranteeing protection against
unlawful seizure of his person, Article I, 11, guaranteeing due process and equal protection under
the law, and Article I, 15, guaranteeing protection from cruel and unusual punishment.

112. As a result of the foregoing, Plaintiff was deprived of his liberty, suffered specific
serious bodily injury, pain and suffering, psychological and emotional injury, costs and expenses,
and was otherwise damaged and injured. |

AS AND FOR A FIFTH CAUSE OF ACTION
(Assault and Battery)

113. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs

with the same force and effect as if more fully set forth at length herein.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 22 of 28

114. By the actions described above, Defendant, did inflict assault and battery upon
Plaintiff FREDERICK E. WALKER. The acts of conduct of these Defendants was the direct and
proximate cause of injury and damage to Plaintiff and violated his statutory and common law rights
guaranteed by the laws and Constitution of the State of New York.

115. As a result of the foregoing, Plaintiff was deprived of his liberty, suffered specific
bodily injury, pain and suffering, psychological and emotional injury, costs and expenses and was
otherwise damaged and injured.

116, For all claims under New York State Law, defendants are jointly and severally liable
to Plaintiff inasmuch as this action arises out of the exceptions set forth in 1602 subdivisions 5,7
and 11 of the Civil Practice Law and Rules of the State of New York.

AS AND FOR A SIXTH CAUSE OF ACTION
(False Arrest and Imprisonment)

117. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein.

118. By the actions described above, each of the defendants caused to be falsely arrested
or falsely arrested Plaintiff, without reasonable or probable cause, illegally and without a warrant,
and without any right or authority to do so. The acts and conduct of the defendants were the direct
and proximate cause of injury and damage to Plaintiff and violated their statutory and common
law rights as guaranteed by the laws and Constitution of the State of New York.

119. The false arrest and confinement of the Plaintiff Frederick E. Walker occurred after
he was falsely charged and arrested causing him to suffer permanent personal injuries along with
humiliation, shame, indignity, damage to reputation and credit and suffer emotional and physical

distress and injuries.

 
44

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 23 of 28

120. As a result of the foregoing, Plaintiff was deprived of his liberty, suffered specific and
serious bodily injury, pain and suffering, psychological and emotional injury, costs and expenses, and
was otherwise damaged and injured.

AS AND FOR A SEVENTH CAUSE OF ACTION
(Negligence)

121. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein.

122. Each of the Defendants, jointly and severely, negligently caused injuries, emotional
distress and damage to the Plaintiff. The acts and conduct of the Defendants were the direct and
proximate cause of the injury and damage to the Plaintiff and violated his statutory and common
law rights as guaranteed by the laws and Constitution of the State of New York.

123. That solely by reason of the negligence of the Defendants and Defendant Investigator
Erin Rogers, as aforesaid, the Plaintiff became sick, sore, lame and disabled and suffered and is still
suffering great physical and mental pain and discomfort. Plaintiff was compelled to and did obtain
medical aid, and was prevented from engaging in physical, social activities, and caused his disability
from attending his customary and usual activities, and all of his injuries, upon information and belief,
are of a permanent nature, all to his damage in an amount that exceeds the jurisdictional limits of all
lower courts which would otherwise have jurisdiction in this matter.

124. Plaintiffs did not engage in any culpable conduct and the injuries suffered by
Plaintiffs as alleged herein were caused solely by the negligence of the Defendants without any
contribution on the part of the Plaintiffs.

125. As a result of the foregoing, the Plaintiffs suffered damages including specific and
serious bodily injury, pain and suffering, psychological and emotional injury, costs and expenses,
and were otherwise damaged and injured for an amount which exceeds the jurisdictional limits of

all lower Courts.

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 24 of 28

AS AND FOR AN EIGHTH CAUSE OF ACTION
(Negligent Hiring)

126. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein.

127. The defendants CITY and RPD did not exercise reasonable care and diligence in the
selection, engagement, employment and training of its agents, servants and employees and were
negligent in the hiring, training and retention of the defendant Investigator Erin Rogers, so as to
cause serious physical injury to Plaintiff.

128. Such negligence consisted of negligence in training, hiring, supervision and retention
of defendant Investigator Erin Rogers; in failing to observe the existing police department
protocols for police officers designed to govern use of force causing serious injuries both physical
and emotional resulting in serious and permanent physical injury and discrimination arising and
resulting out of the aforementioned wrongful arrest of the Plaintiff and further, deprived Plaintiff's
civil rights, privileges and immunities secured under the Constitutions of the United States of
America and State of New York; in failing to use care in the performance of police duties as
reasonably prudent and careful police officers would have used under similar circumstances; in
hiring and retaining persons who were unfit to serve as police officers; failing to properly
investigate their background; failing to properly train and instruct police officers, especially
regarding abuse of power while in the field; failing to give police officers proper instructions on
the use of force, in particularly when engaging in physical restraint or an escort; improperly
supervising police officers in the field, including the police officers as well as the staffing,
administration and processing of persons.suspected of violation of criminal laws of the State of
New York which allowed the injuries suffered by Plaintiffs, which resulted in the serious and

permanent physical injuries Plaintiffs sustained.

 

 
 

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 25 of 28

129. The Defendants, City and RPD, through their agents, servants, employees, including
but not limited Defendant Investigator Erin Rogers, were negligent, reckless and careless in
causing injury to Plaintiff.

130. The Defendants City and RPD had prior knowledge of the inappropriate, unlawful,
and improper conduct of the Defendant Investigator Erin Rogers, and continued to employ them
to be in contact with the public at large.

AS AND FOR A NINTH CAUSE OF ACTION
(Punitive Damages)

131. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs
with the same force and effect as if more fully set forth at length herein.

132. The actions of all of the Defendants herein above alleged were malicious, willful and
grossly negligent.

133. The Defendants CITY and RPD authorized, permitted and ratified the unlawful and
negligent acts of defendant Investigator Erin Rogers.

134. By reason of the foregoing, Plaintiffs seek judgment for punitive damages against the
defendants CITY and RPD, including but not limited to defendant Investigator Erin Rogers, ina
sum exceeding the jurisdictional limits of all lower courts. |

135. As aresult of the foregoing, Plaintiffs were deprived of their liberty, suffered specific
serious bodily injury, pain and suffering, psychological and emotional injury, costs and expenses,
and was otherwise damaged and injured.

AS AND FOR A TENTH CAUSE OF ACTION
(Intentional Infliction of Emotional Distress)

136. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs

with the same force and effect as if more fully set forth at length herein.

 
Case 6:20-cv-06552-FPG-MWP. Document 1-2. Filed 07/29/20 Page 26 of 28

137. Defendant Investigator Erin Rogers, seized, detained, arrested and prosecuted the
Plaintiff without probable cause for the offenses charged against him.

138. The action of the Defendant Investigator Erin Rogers initiating this criminal
prosecution was malicious and intended to harm and injure Plaintiff.

139. As a result of the malicious prosecution of the Plaintiff suffered injuries to his
reputation, incurred legal expenses, suffered mental anguish, shame, emotional distress,
humiliation, ridicule and embarrassment.

AS AND FOR A ELEVENTH CAUSE OF ACTION
(Prima Facie Tort)

140. Plaintiff repeats and realleges every allegation set forth in all preceding paragraphs

with the same force and effect as if more fully set forth at length herein.
141. Defendants failed to adhere to proper police protocol prior to seizing and restraining
Plaintiffs. |

142. As a result of the foregoing, the Plaintiff was deprived of his liberty, suffered specific
serious bodily injury, pain and suffering, psychological and emotional injury, costs and expenses,
and was otherwise damaged and injured.

WHEREFORE, Plaintiffs FREDERICK E. WALKER respectfully seeks Judgment upon

all causes of action against the Defendants as follows:

1. Compensatory damages in the form of general and special damages against all
defendants, jointly and severely, in an amount that has yet to be ascertained and
according to the proof to be determined at trial;

2, Punitive damages against individual Defendant Investigator Erin Rogers in an amount

to be determined at trial;

 
 

&

Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 27 of 28

a

Declaratory judgment declaring that Plaintiffs constitutional rights to be free from
unlawful arrest, search and seizure and excessive force underthe Fourth and Fourteenth
Amendments were violated by Defendants.

4, Declaratory judgment declaring that the defendant Investigator Erin Rogers and
Defendant City of ROCHESTER violated Plaintiff's constitutional rights by failing to
intervene and to protect Plaintiff's constitutional rights;

5. Reasonable costs of this suit incurred herein; —

 
  
 

“yy
6. An award of reasonable attomey’s fees pursuant to42 U.S. sons
7. Such other and further relief agthis Court may deem just nd proper.

#

i é
Dated: May 10, 2019 / / l/

| | Ad i

9 i Si KE. WALKER

 

59 Hall Street
Rochester, New York 14609
Telé: (585) 576-3538

Eyhail: frederickwalker] 00(@email.com

 
Case 6:20-cv-06552-FPG-MWP Document 1-2 Filed 07/29/20 Page 28 of 28

 
